DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/959,442 filed on February 18, 2021.  Claims 1 to 20 are currently pending with the application.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 to 7, 10, 11, 15 to 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan (U.S. Publication No. 2016/0188594), in view of Graefe et al. (U.S. Publication No. 2010/0082599) hereinafter Graefe, and further in view of Shakya et al. (U.S. Publication No. 2016/0128083) hereinafter Shakya.

Ranganathan discloses:
A method for executing queries, the method comprising: 
receiving a query from a client device [Paragraph 0054 teaches receiving a query from a client; Paragraph 0057 teaches receiving a query from a client user]; 
generating a query plan for the query by parsing the query to determine operators of the query and a sequence of the operators [Paragraph 0030 teaches query planner can create a lefty plan or tree of one or more operators of the query, therefore parsing or analyzing the query to determine the operators and create the tree of the one or more operators, where a tree of operations contains the order or sequence of the operators]; 
predicting a query resource consumption for the query [Paragraph 0057 teaches estimating resource requirement for the query]; 
determining whether a currently available system resource is sufficient to initiate execution of the query based on the query resource consumption of the query [Paragraph 0056 teaches taking into account resources currently expended and available at the time to make query queueing decisions; Paragraph 0057 teaches after estimating resource requirement for the query, determining available resources, to determine if there are sufficient resources available to process the query]; 
initiating the execution of the query in response to the determination that the currently available system resource is sufficient for executing the query [Paragraph 0057 teaches determining that sufficient resources are available for the query, and initiating processing of the query; Paragraph 0059 teaches if determining that resources are available to process the query or query task, based on query resource requirement, processing the query or task]; 
receiving a result of the query after the execution of the query is completed [Paragraph 0030 teaches combining the data for hash aggregation to further output aggregate query results; Paragraph 0031 teaches executing the query plan, and query coordinator performing the final aggregation or merge of data]; and 
returning the result of the query to the client device [Paragraph 0030 teaches output aggregate query results]. 
Ranganathan does not appear to expressly disclose the query resource consumption and resource usage extreme event is based on the query plan using a predictive trained model generated by a machine learning technology configured to automate analytical model building, the predictive trained model being a co-prediction model configured to jointly model the query resource consumption and resource usage extreme events concurrently by taking into account a resource utilization relationship between a first time slot and a second time slot, a resource peak value relationship between the first time slot and the second time slot, and a relationship between resource utilization of the first time slot and resource peak value of the second time slot.
Graefe discloses:
the query resource consumption and resource usage extreme event is based on the query plan using a predictive trained model generated using a machine learning technology that automates analytical model building [Paragraph 0054 teaches query plan is structured into a query tree including operators and cardinalities; Paragraph 0055 teaches query plan includes a tree of operators, estimated cardinalities and additional information including estimated resources, as CPU cost, amount of used memory, etc.; Paragraph 0041 teaches performance features include how many queries are simultaneously being executed, where if too many queries are simultaneously run, then contention for system resources can degrade system performance, therefore, representing the resource usage extreme event; Paragraph 0014 teaches estimating performance characteristics of .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ranganathan, by predicting the query resource consumption and resource usage extreme event based on the query plan using a predictive trained model generated using a machine learning technology that automates analytical model building, as taught by Graefe [Paragraphs 0014, 0015, 0021, 0023, 0054, 0055], because both applications are directed to management and optimization of query processing, including query plan analysis; by estimating the resource requirement based on the query plan and using machine learning technologies, the estimation of the requirements will be more accurate, which enables the design of database systems be performed more efficiently, thereby selecting databases more accurately with respect to size, capacity, performance, management, and cost (See Graefe Paras [0003], [0004]).
Neither Ranganathan nor Graefe appear to expressly disclose the predictive trained model being a co-prediction model configured to jointly model the query resource consumption and resource usage extreme events concurrently by taking into account a resource utilization relationship between a first time slot and a second time slot, a resource peak value relationship between the first time slot and the second time slot, and a relationship between resource utilization of the first time slot and resource peak value of the second time slot.

the predictive trained model being a co-prediction model configured to jointly model the query resource consumption and resource usage extreme events concurrently by taking into account a resource utilization relationship between a first time slot and a second time slot, a resource peak value relationship between the first time slot and the second time slot, and a relationship between resource utilization of the first time slot and resource peak value of the second time slot [Paragraph 0009 teaches a forecasting engine configured to generate a value for baseline resource capacity to be used by a scheduler, and assign values to requests, where the values are associated with the resources required to meet each request relative to the baseline resource capacity;  Paragraph 0023 teaches determining a baseline resource capacity for each timeslot; Paragraph 0028 teaches forecasting engine generates a value for the baseline resource capacity to be used; Paragraph 0034 teaches generation of a conceptual model representing expected resource utilization profiles taking into consideration existing correlations between identified significant factors; Paragraph 0050 teaches determining number and timing of capacity requests, using historic data using comparable time periods, to generate a demand profile between timeslots, which is a relationship of resource utilization between timeslots; Paragraph 0051 teaches determining peak periods by identifying for each period, whether the capacity requested exceeds the capacity available, therefore, resource peak value relationships per time periods; Paragraph 0052 teaches that Fig. 7A is a representation of a capacity utilization profile corresponding to a time matrix, which indicate capacity C, baseline resource capacity B, and depicts resource peak values, previously identified as exceeding 100% of capacity, which represent the extreme events, and also depicts resource utilization for each of the timeslots, in other words, a relationship between resource utilization and resource peak values for the timeslots, which jointly includes or models resource .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ranganathan as modified by Graefe, by incorporating a predictive trained model being a co-prediction model configured to jointly model the query resource consumption and resource usage extreme events concurrently by taking into account a resource utilization relationship between a first time slot and a second time slot, a resource peak value relationship between the first time slot and the second time slot, and a relationship between resource utilization of the first time slot and resource peak value of the second time slot, as taught by Shakya [Paragraphs 0009, 0023, 0028, 0034, 0050-0052, 0057], because the applications are directed to management and optimization of query or job processing; performing the correlation of factors enables the execution of a scheduling algorithm that can automatically configures network paths, compute nodes, and storage servers in a manner that guarantees that at least the minimum resource capacities are provisioned and utilized during peak and off-peak periods, thereby preventing expensive resources to be kept running at a time of low demand (See Shakya Paras [0029], [0030]).

As to claim 5:
Ranganathan as modified by Graefe discloses:
generating the query plan for the query further comprises parsing the query into an execution hierarchical tree, where each tree node of the execution hierarchical tree represents an operator [Graefe - Paragraph 0055 teaches the query plan includes a tree of operators and cardinalities in each node].


Ranganathan as modified by Graefe discloses:
determining a number of instances each operator appears in the query and a sum of cardinalities for each instance of the operator [Graefe – Paragraph 0028 teaches query plan vector includes an instance count for each operator, and a cardinality sum for each operator’s instance]. 

As to claim 7:
Ranganathan as modified by Graefe discloses:
the machine learning technology utilizes an adaptive kernel that is configured to learn different kernel metrics to various system settings and data [Graefe – Paragraph 0031 teaches defining similarity between pair of query plan vectors and query performance vectors (i.e., define the kernel functions), and generating a performance feature matrix and a performance kernel matrix which are input into the machine learning algorithm, therefore, learning different kernel metrics to various system settings; Paragraph 0048 teaches using a machine learning algorithm like a Kernel Canonical Correlation Analysis: KCCA].

As to claim 10:
Ranganathan discloses:
placing the query into a query execution queue in response to a determination that the currently available system resource is insufficient for initiating the execution of the query based on the query resource consumption of the query [Paragraph 0057 teaches if resource manager determines that there are not enough resources available to execute the query, places the query into a queue].

Ranganathan discloses:
A query management device, comprising: a network communication interface configured to enable communication over a network a memory storage comprising instructions; and one or more processors in communication with the network communication interface and to the memory, wherein the one or more processors execute the instructions to: 
receive a query from a client device [Paragraph 0054 teaches receiving a query from a client; Paragraph 0057 teaches receiving a query from a client user]; 
generate a query plan for the query by parsing the query to determine operators of the query and a sequence of the operators [Paragraph 0030 teaches query planner can create a lefty plan or tree of one or more operators of the query, therefore parsing or analyzing the query to determine the operators and create the tree of the one or more operators, where a tree of operations contains the order or sequence of the operators]; 
predict a query resource consumption for the query [Paragraph 0057 teaches estimating resource requirement for the query]; 
determine whether a currently available system resource is sufficient to initiate execution of the query based on the query resource consumption of the query [Paragraph 0056 teaches taking into account resources currently expended and available at the time to make query queueing decisions; Paragraph 0057 teaches after estimating resource requirement for the query, determining available resources, to determine if there are sufficient resources available to process the query]; 
initiate the execution of the query in response to the determination that the currently available system resource is sufficient for executing the query [Paragraph 0057 teaches ; 
receive a result of the query after the execution of the query is completed [Paragraph 0030 teaches combining the data for hash aggregation to further output aggregate query results; Paragraph 0031 teaches executing the query plan, and query coordinator performing the final aggregation or merge of data]; and 
return the result of the query to the client device [Paragraph 0030 teaches output aggregate query results]. 
Ranganathan does not appear to expressly disclose the query resource consumption and resource usage extreme event is based on the query plan using a predictive trained model generated by a machine learning technology configured to automate analytical model building, the predictive trained model being a co-prediction model configured to jointly model the query resource consumption and resource usage extreme events concurrently by taking into account a resource utilization relationship between a first time slot and a second time slot, a resource peak value relationship between the first time slot and the second time slot, and a relationship between resource utilization of the first time slot and resource peak value of the second time slot.
Graefe discloses:
the query resource consumption and resource usage extreme event is based on the query plan using a predictive trained model generated using a machine learning technology that automates analytical model building [Paragraph 0054 teaches query plan is structured into a query tree including operators and cardinalities; Paragraph 0055 teaches query plan includes a tree of operators, estimated cardinalities and additional information including estimated resources, as CPU cost, amount of used memory, etc.; Paragraph 0041 teaches performance features include how many .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ranganathan, by predicting the query resource consumption and resource usage extreme event based on the query plan using a predictive trained model generated using a machine learning technology that automates analytical model building, as taught by Graefe [Paragraphs 0014, 0015, 0021, 0023, 0054, 0055], because both applications are directed to management and optimization of query processing, including query plan analysis; by estimating the resource requirement based on the query plan and using machine learning technologies, the estimation of the requirements will be more accurate, which enables the design of database systems be performed more efficiently, thereby selecting databases more accurately with respect to size, capacity, performance, management, and cost (See Graefe Paras [0003], [0004]).
Neither Ranganathan nor Graefe appear to expressly disclose the predictive trained model being a co-prediction model configured to jointly model the query resource consumption and resource usage extreme events concurrently by taking into account a resource utilization relationship 
Shakya discloses:
the predictive trained model being a co-prediction model configured to jointly model the query resource consumption and resource usage extreme events concurrently by taking into account a resource utilization relationship between a first time slot and a second time slot, a resource peak value relationship between the first time slot and the second time slot, and a relationship between resource utilization of the first time slot and resource peak value of the second time slot [Paragraph 0009 teaches a forecasting engine configured to generate a value for baseline resource capacity to be used by a scheduler, and assign values to requests, where the values are associated with the resources required to meet each request relative to the baseline resource capacity;  Paragraph 0023 teaches determining a baseline resource capacity for each timeslot; Paragraph 0028 teaches forecasting engine generates a value for the baseline resource capacity to be used; Paragraph 0034 teaches generation of a conceptual model representing expected resource utilization profiles taking into consideration existing correlations between identified significant factors; Paragraph 0050 teaches determining number and timing of capacity requests, using historic data using comparable time periods, to generate a demand profile between timeslots, which is a relationship of resource utilization between timeslots; Paragraph 0051 teaches determining peak periods by identifying for each period, whether the capacity requested exceeds the capacity available, therefore, resource peak value relationships per time periods; Paragraph 0052 teaches that Fig. 7A is a representation of a capacity utilization profile corresponding to a time matrix, which indicate capacity C, baseline resource capacity B, and depicts resource peak values, previously identified as exceeding 100% of capacity, which represent the extreme events, and also .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ranganathan as modified by Graefe, by incorporating a predictive trained model being a co-prediction model configured to jointly model the query resource consumption and resource usage extreme events concurrently by taking into account a resource utilization relationship between a first time slot and a second time slot, a resource peak value relationship between the first time slot and the second time slot, and a relationship between resource utilization of the first time slot and resource peak value of the second time slot, as taught by Shakya [Paragraphs 0009, 0023, 0028, 0034, 0050-0052, 0057], because the applications are directed to management and optimization of query or job processing; performing the correlation of factors enables the execution of a scheduling algorithm that can automatically configures network paths, compute nodes, and storage servers in a manner that guarantees that at least the minimum resource capacities are provisioned and utilized during peak and off-peak periods, thereby preventing expensive resources to be kept running at a time of low demand (See Shakya Paras [0029], [0030]).

As to claim 15:
Ranganathan as modified by Graefe discloses:
generating the query plan for the query further comprises parsing the query into an execution hierarchical tree, where each tree node of the execution hierarchical tree represents an operator [Graefe - Paragraph 0055 teaches the query plan includes a tree of operators and cardinalities in each node].

As to claim 16:
Ranganathan as modified by Graefe discloses:
determine a number of instances each operator appears in the query and a sum of cardinalities for each instance of the operator [Graefe – Paragraph 0028 teaches query plan vector includes an instance count for each operator, and a cardinality sum for each operator’s instance]. 

As to claim 17:
Ranganathan as modified by Graefe discloses:
the machine learning technology utilizes an adaptive kernel that is configured to learn different kernel metrics to various system settings and data [Graefe – Paragraph 0031 teaches defining similarity between pair of query plan vectors and query performance vectors (i.e., define the kernel functions), and generating a performance feature matrix and a performance kernel matrix which are input into the machine learning algorithm, therefore, learning different kernel metrics to various system settings; Paragraph 0048 teaches using a machine learning algorithm like a Kernel Canonical Correlation Analysis: KCCA].

As to claim 20:
Ranganathan discloses:
place the query into a query execution queue in response to a determination that the currently available system resource is insufficient for initiating the execution of the query based on the query resource consumption of the query [Paragraph 0057 teaches if resource manager determines that there are not enough resources available to execute the query, places the query into a queue].

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan (U.S. Publication No. 2016/0188594), in view of Graefe et al. (U.S. Publication No. 2010/0082599) hereinafter Graefe, in view of Shakya et al. (U.S. Publication No. 2016/0128083) hereinafter Shakya, and further in view of Ailamaki et al. (U.S. Publication No. 2016/0217003) hereinafter Ailamaki.
As to claim 2:
Ranganathan discloses:
determination that the currently available system resource is insufficient for initiating the execution of the query based on the query resource consumption of the query [Paragraph 0057 teaches resource manager determines that there are not enough resources available to execute the query].
Neither Ranganathan nor Graefe appear to expressly disclose executing the query based on a concurrency query execution plan in response to a determination that the currently available system resource is insufficient for initiating execution of the query based on the query resource consumption of the query. 
Ailamaki discloses:
executing the query based on a concurrency query execution plan in response to a determination that the currently available system resource is insufficient for initiating the execution of the query based on the query resource consumption of the query [Paragraph 0046 teaches dynamic adjustment of concurrency levels; Paragraph 0047 teaches determining that concurrency level can be increased, and performing activation of an additional worker thread to . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ranganathan, by executing the query based on a concurrency query execution plan in response to a determination that the currently available system resource is insufficient for initiating execution of the query based on the query resource consumption estimation of the query, as taught by Ailamaki [Paragraphs 0006, 0046, 0047, 0054], because the applications are directed to management and optimization of query processing, including query plan analysis; executing the query based on a concurrency query execution plan, improves task scheduling of highly concurrent analytical and transactional workloads in multicore computer systems (See Ailamaki Para [0005]).

As to claim 12:
Ranganathan discloses:
determination that the currently available system resource is insufficient for initiating execution of the query based on the query resource consumption of the query [Paragraph 0057 teaches resource manager determines that there are not enough resources available to execute the query].

Ailamaki discloses:
execute the query based on a concurrency query execution plan in response to a determination that the currently available system resource is insufficient for initiating execution of the query based on the query resource consumption of the query [Paragraph 0046 teaches dynamic adjustment of concurrency levels; Paragraph 0047 teaches determining that concurrency level can be increased, and performing activation of an additional worker thread to process the waiting task; Paragraph 0054 teaches estimation of required resources to execute the query, and analyzing availability of computing resources and/or working threads, and calculating a concurrency level for the operation, in other words, upon determining the estimation of required resources, and resource availability, adjusting the concurrency level and proceed to perform the operation; Paragraph 0006 teaches processing received query by parsing the tasks to generate an execution plan, comprising a plurality of ordered operations for answering the query, including a task graph (hierarchical tree) where the nodes correspond to the operators, and generating a concurrency level value corresponding to requirements and available resources or working threads]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ranganathan, by executing the query based on a concurrency query execution plan in response to a determination that the currently available system resource is insufficient for initiating execution of the query based on the query resource consumption estimation of the query, as taught by Ailamaki [Paragraphs 0006, 0046, 0047, 0054], because the applications are directed to .

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan (U.S. Publication No. 2016/0188594), in view of Graefe et al. (U.S. Publication No. 2010/0082599) hereinafter Graefe, in view of Shakya et al. (U.S. Publication No. 2016/0128083) hereinafter Shakya, and further in view of Baruch et al. (U.S. Publication No. 2013/0185730) hereinafter Baruch.
As to claim 3:
Ranganathan discloses:
query resource consumption for the query [Paragraph 0057 teaches estimating resource requirement for the query].
Neither Ranganathan nor Graefe appear to expressly disclose reducing the currently available system resource by the query resource consumption for the query in response to initiating execution of the query.
Baruch discloses:
reducing the currently available system resource by the query resource consumption for the query in response to initiating execution of the query [Paragraph 0024 teaches as other tasks need (consume) or release system resources, the amount of resources available for other tasks may decrease on increase, respectively, in other words, upon initiation of processing of tasks, the amount of available resources decrease; Paragraph 0026 teaches the amount of available resources in the system is monitored and adjusted].


As to claim 4:
Ranganathan discloses:
query resource consumption for the query [Paragraph 0057 teaches estimating resource requirement for the query].
Neither Ranganathan nor Graefe appear to expressly disclose increasing the currently available system resource by the query resource consumption estimation for the query in response to completing execution of the query. 
Baruch discloses:
increasing the currently available system resource by the query resource consumption for the query in response to completing execution of the query [Paragraph 0024 teaches as other tasks need (consume) or release system resources, the amount of resources available for other tasks may decrease on increase, respectively, in other words, upon completion of processing of tasks, the amount of available resources will be increased; Paragraph 0026 teaches the amount of available resources in the system is monitored and adjusted]. 


As to claim 13:
Ranganathan discloses:
query resource consumption for the query [Paragraph 0057 teaches estimating resource requirement for the query].
Neither Ranganathan nor Graefe appear to expressly disclose reducing the currently available system resource by the query resource consumption for the query in response to initiating the execution of the query.
Baruch discloses:
reduce the currently available system resource by the query resource consumption for the query in response to initiating the execution of the query [Paragraph 0024 teaches as other tasks need (consume) or release system resources, the amount of resources available for other tasks may decrease on increase, respectively, in other words, upon initiation of processing of tasks, the amount of available resources decrease; Paragraph 0026 teaches the amount of available resources in the system is monitored and adjusted].


As to claim 14:
Ranganathan discloses:
query resource consumption for the query [Paragraph 0057 teaches estimating resource requirement for the query].
Neither Ranganathan nor Graefe appear to expressly disclose increasing the currently available system resource by the query resource consumption for the query in response to completing execution of the query. 
Baruch discloses:
increase the currently available system resource by the query resource consumption for the query in response to completing execution of the query [Paragraph 0024 teaches as other tasks need (consume) or release system resources, the amount of resources available for other tasks may decrease on increase, respectively, in other words, upon completion of processing of tasks, the amount of available resources will be increased; Paragraph 0026 teaches the amount of available resources in the system is monitored and adjusted]. 
.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan (U.S. Publication No. 2016/0188594), in view of Graefe et al. (U.S. Publication No. 2010/0082599) hereinafter Graefe, in view of Shakya et al. (U.S. Publication No. 2016/0128083) hereinafter Shakya, and further in view of Shanahan et al. (U.S. Publication No. 2004/0172378) hereinafter Shanahan.
As to claim 8:
Ranganathan as modified by Graefe discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose the machine learning technology utilizes multi-level stacking technology configured to leverage outputs of diverse base classifier models. 
Shanahan discloses:
the machine learning technology utilizes multi-level stacking technology configured to leverage outputs of diverse base classifier models [Paragraph 0023 teaches using a multi-level stacked filter (model); Paragraph 0011 teaches training classification models in sequence; Paragraph 0130 teaches in the model stack, each of the features are computed by the model from which it is derived, and processes each example in the training database]. 


As to claim 18:
Ranganathan as modified by Grafe discloses all the limitations as set forth in the rejections of claim 11 above, but does not appear to expressly disclose the machine learning technology utilizes multi-level stacking technology configured to leverage outputs of diverse base classifier models. 
Shanahan discloses:
the machine learning technology utilizes multi-level stacking technology configured to leverage outputs of diverse base classifier models [Paragraph 0023 teaches using a multi-level stacked filter (model); Paragraph 0011 teaches training classification models in sequence; Paragraph 0130 teaches in the model stack, each of the features are computed by the model from which it is derived, and processes each example in the training database]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ranganathan as modified by Graefe, by utilizing multi-level stacking technology configured to leverage outputs of diverse base classifier models, as taught by Shanahan [Paragraphs 0011, 0023], because the applications are directed to management and optimization of tasks and data .

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	The following is in response to Applicant’s arguments filed on February 18, 2021.  Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
	In regards to claim 1, Applicant argues that “the combination of Ranganathan, Graefe, and Shakya fails to disclose the predictive trained model being a co-prediction model configured to jointly model the query resource consumption and resource usage extreme events concurrently”, and more specifically, that “Shakya’s model is not a co-prediction model configured to jointly model the query resource consumption and resource usage extreme events concurrently, because Shakya only models expected resource utilization”, and further, because “Shakya uses a discrete time model for identifying expected start and end times for networked service delivery, describes separate “discrete” models, and therefore contradicts the assertion made in the office action that it discloses “a co-prediction model configured to jointly model the query resource consumption and resource usage extreme events concurrently””.
a co-prediction model configured to jointly model the query resource consumption and resource usage extreme events concurrently”.
Shakya [Paragraph 0009] teaches a forecasting engine configured to generate a value for baseline resource capacity to be used by a scheduler, and assign values to requests, where the values are associated with the resources required to meet each request relative to the baseline resource capacity, and [Paragraph 0023] teaches determining a baseline resource capacity for each timeslot. Shakya [Paragraph 0034] teaches the generation of a conceptual model representing expected resource utilization profiles taking into consideration existing correlations between identified significant factors, and further [Paragraph 0050] teaches determining number and timing of capacity requests, using historic data using comparable time periods, to generate a demand profile between timeslots, which is a relationship of resource utilization between timeslots.  Shakya [Paragraph 0051] teaches determining peak periods by identifying for each period, whether the capacity requested exceeds the capacity available, hence, determining resource peak value relationships per time periods, and further [Paragraph 0052] teaches that Fig. 7A is a representation of a capacity utilization profile corresponding to a time matrix, which indicate capacity C, baseline resource capacity B, and depicts resource peak values, previously identified as exceeding 100% of capacity, which represent the extreme events, and also depicts resource utilization for each of the timeslots, in other words, a relationship between resource utilization and resource peak values for the timeslots, which jointly includes or models resource consumption and resource peak values or extreme events, concurrently. Shakya [Paragraph 0057] teaches that baseline resource capacity is determined based on the simulations, which is the capacity required to meets all projected demands. Therefore, Shakya discloses “a co-prediction model configured to jointly model the query resource consumption and resource usage extreme events concurrently”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169                                                                                                                                                                                                        

/JENSEN HU/Primary Examiner, Art Unit 2169